29 N.J. Super. 39 (1953)
101 A.2d 579
FARMERS PRODUCTION CREDIT ASSOCIATION OF MOORESTOWN, A CORPORATION OF THE STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
BENJAMIN ZUCK, S. & R. FARMS INC., A CORPORATION OF THE STATE OF NEW JERSEY, ET ALS., DEFENDANTS-APPELLANTS.
Superior Court of New Jersey, Appellate Division.
Submitted December 21, 1953.
Decided December 23, 1953.
*40 Before Judges CLAPP, GOLDMANN and EWART.
Mr. Edward W. Haines for plaintiff-respondent.
Mr. Albert Kushinsky for defendants-appellants.
PER CURIAM.
Motion is made by defendants-appellants to enlarge the time for presentation of an agreed statement in lieu of record under R.R. 1:6-2. The rule authorizes such a statement provided counsel present it to the court below for approval within 20 days after the filing of the notice of appeal. Here the notice of appeal was filed September 4, 1953. The application for an extension, though verified December 8, 1953, did not come before the three members of this part until December 21, 1953, not only after the expiration of the 20-day period, but about three months thereafter. It might be noticed, in passing, that all applications for extensions of time come before the part sitting together.
Counsel for defendants-appellants seeks to excuse this delay, saying that as assistant prosecutor he had to spend a substantial portion of one month in the preparation of a murder trial and that, in addition to six pre-trial conferences, he appeared in court on 18 days for all or a portion *41 of the day. Very plainly that does not account for or excuse this delay of 2 1/2 to 3 months. Under R.R. 1:7-13 we are authorized to extend the times fixed by the rules for the perfecting of appeals, provided good cause is shown. Good cause is not shown here. It makes no difference that the respondent's attorney consents to the extension.
Motion denied.